         CASE 0:20-cv-00464-PJS-HB Doc. 64 Filed 12/01/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 JOSHUA RAYMOND ARMENDARIZ,                         Case No. 20‐CV‐0464 (PJS/HB)

        Plaintiff,

 v.                                                            ORDER

 CHRIS ROVNEY, Blue Earth County
 Attorney, in his official and individual
 capacities,

        Defendant.




      This matter is before the Court on plaintiff Joshua Armendariz’s objection to the

October 21, 2020 Order and Report and Recommendation of Magistrate Judge Hildy

Bowbeer. Judge Bowbeer recommends denying Armendariz’s motion for a protective

order and denies his motion in limine as premature. The Court has conducted a de

novo review. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Based on that review, the

Court overrules Armendariz’s objection and affirms and adopts the Order and Report

and Recommendation. To the extent Armendariz’s objection can be construed as a

request for appointment of counsel, the Court notes that Judge Bowbeer has separately

addressed Armendariz’s desire for appointed counsel and has referred him to the

Federal Bar Association’s Pro Se Project. See ECF Nos. 62, 63. Finally, the Court leaves



                                            -1-
           CASE 0:20-cv-00464-PJS-HB Doc. 64 Filed 12/01/20 Page 2 of 2




Armendariz’s request for additional signed subpoenas to be addressed by Judge

Bowbeer.

                                        ORDER

      Based on all of the files, records, and proceedings herein, IT IS HEREBY

ORDERED THAT:

      1.      Plaintiff’s objection [ECF No. 60] is OVERRULED.

      2.      The Order and Report and Recommendation [ECF Nos. 55, 56] is

              AFFIRMED and ADOPTED.

      3.      Plaintiff’s motion for a protective order [ECF No. 37] is DENIED.


 Dated: December 1, 2020                     s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                           -2-
